 1   JAN DAVID KAROWSKY
     Attorney at Law
 2   A Professional Corporation
     California State Bar Number 53854
 3   716 19th Street, Suite 100
     Sacramento, CA 95811-1767
 4   (916) 447-1134
     (916) 448-0265 (Fax)
 5
     Attorney for Defendant
 6   Myron Armstrong
 7                               UNITED STATES DISTRICT COURT
 8                  IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                       )   Case No.: 2:17-CR-097-TLN
                                                     )
11                  Plaintiff,                       )   STIPULATION AND ORDER TO
                                                     )   CONTINUE STATUS CONFERENCE
12          vs.                                      )
                                                     )
13   MYRON ARMSTRONG,                                )   DATE: May 20, 2021
                                                     )   TIME: 9:30 a.m.
14                  Defendant                        )
                                                         JUDGE: Hon. Troy L. Nunley
                                                     )
15                                                   )
                                                     )
16                                                   )
17
                                         FACTUAL SUMMARY
18
            Counsel for the Defendant needs additional time for some additional ongoing
19
     investigation, to obtain additional information from the Defendant, and for further case
20
     preparation. With the Covid-19 pandemic, the restrictions on visits at the jail, and my otherwise
21
     extremely limited access to obtaining needed information from Mr. Armstrong, I have not been
22
     able to accomplish much by way of organization or preparation in the last number of months.
23
            I have conveyed a proposed plea offer to AUSA Conolly and have received a response. I
24
     have begun discussions with my client regarding the proposed plea agreement. However, I still
25
     need more time to discuss it and attempt to resolve this case.



                                                     -1-
 1          On March 16, 2021, Mr. Conolly conveyed the proposed new written plea agreement to
 2   me which I then mailed to Mr. Armstrong. I have also spoken to Mr. Armstrong about the
 3   proposed plea deal during the interim, and strongly urged him to accept it. I still need additional
 4   time, however, to discuss the plea offer with him. Therefore, for all of the above-stated reasons,
 5   I am requesting the case be continued to give me more time for further investigation and for me
 6   to attempt to resolve the case.
 7          Therefore, it is requested that the Status Conference set for May 20, 2021 be continued to
 8   August 5, 2021 at 9:30 a.m.. I have spoken to the prosecuting AUSA, James Conolly, who has
 9   no opposition to this request. In fact, he has agreed that I may sign his name to this request.
10                                            STIPULATION
11          Plaintiff, United States, and Defendant, Myron Armstrong, through their undersigned
12   counsel, hereby stipulate and agree and request the Court to re-set the date for the Status
13   Conference to August 5, 2021 at 9:30 a.m.. The parties further stipulate that time may be
14   excluded from the Speedy Trial Act calculation from the date of May 20, 2021, the original date
15   set for the Status Conference, pursuant to 18 U.S.C. §3161 (h)(7)(B)(iv), Local Code T4, and
16   General Order 618, issued on May 13, 2020 in order to give Counsel for the Defendant
17   reasonable time to prepare. Undersigned counsel agrees that the ends of justice served by
18   ordering this continuance outweighs the best interest of the public and this defendant’s right to a
19   speedy indictment or trial and merits this exclusion of time.
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///




                                                     -2-
 1   IT IS SO STIPULATED.
 2   DATED:       May 18, 2021            McGregor Scott
                                          United States Attorney
 3
                                 by       /s/ James Conolly by Jan Karowsky
 4
                                          with Mr. Conolly’s permission
 5
                                          James Conolly
 6                                        Assistant U.S. Attorney
                                          by Jan David Karowsky
 7
     DATED:       May 18, 2021            JAN DAVID KAROWSKY
 8                                        Attorney at Law
                                          A Professional Corporation
 9
                                 by       /s/ Jan Karowsky
10

11
                                          JAN DAVID KAROWSKY
                                          Attorney for Defendant
12                                        Myron Armstrong

13   DATED: 5-18-21              I have specifically requested this lengthy a
                                 continuance and hereby agree to my case being
14                               continued to August 5, 2021 for a further status
                                 conference.
15
                                 /s/ Myron Armstrong
16
                                 Myron Armstrong
17

18   IT IS SO ORDERED.

19
     Dated: May 18, 2021
20                                    Troy L. Nunley
                                      United States District Judge
21

22

23

24

25




                                   -3-
